DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “a majority” in claim 1 at line 6 is interpreted to be greater than 50%.
The limitation “primarily” in claim 1 at line 9 is interpreted to be of greater than 50%.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Jaglowski on 08/21/2021.
The application has been amended as follows: 
Claim 1
A method comprising:
adding to or positioning in a vehicle air conditioning system, in a fluid path through which a refrigerant fluid is configured to flow, a solid form adsorbent comprising a plurality of discrete adsorbent particles spatially bound in place by point bonding with a binder, wherein said adsorbent particles have an average effective diameter of between about 0.1 micron and about 500 microns, and wherein at least about 25% of the external surface area of a majority of the adsorbent particles is not sealed off by the binder and is available for adsorption, such that at least part of the refrigerant fluid flows about the solid form adsorbent, and the solid form adsorbent is sufficiently fluid-tight that said at least part of the refrigerant fluid flowing about the solid form adsorbent [[is]] primarily flows along an outer surface of the solid form adsorbent or an opening extending therethrough that is free of bound discrete adsorbent particles.

Claim 3, line 2:
substantially all of the adsorbent particles is not sealed off by the binder and is available for adsorption.

Claim 15
	The method of claim 1 wherein said solid form adsorbent is added or positioned in said fluid path such that [[an]] the outer surface of the solid form adsorbent is configured to be directly exposed to at least part of the refrigerant fluid flowing around said solid form adsorbent.

Claim 17
	The method of claim 1 wherein the solid form adsorbent is positioned and arranged such that at least a portion of refrigerant fluid is able to access [[an]] the outer surface of the solid form adsorbent in a radial direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggest the claimed method which comprises adding to or positioning in a vehicle air conditioning system, in a fluid path through which a refrigerant fluid is configured to flow, a solid form adsorbent comprising a plurality of discrete adsorbent particles spatially bound in place by point bonding with a binder. Particularly, the claimed limitation that the solid form adsorbent is sufficiently fluid-tight that the refrigerant fluid flowing about the solid form adsorbent primarily flows along an outer surface of the solid form adsorbent or an opening extending therethrough that is free of bound discrete adsorbent particles is considered novel and unobvious over the prior art.  
Hutchison (US Pat. 5,289,697), applied in the previous Office Action, is considered the closest prior art of record to the instant invention. Hutchison teaches adding to or positioning in a vehicle air conditioning system a receiver/drier 10 (see Fig. 1) comprising a desiccant material 22 (i.e. a solid form adsorbent) located within a cup-shaped inner shell 20 in the form of beads (col. 1, lines 15-21; col. 2, lines 7-17). However, Hutchison does not teach or suggest that the desiccant material comprises a plurality of discrete adsorbent particles spatially bound in place by point bonding with a binder, wherein said adsorbent particles have an average effective diameter of between about 0.1 micron and about 500 microns, and wherein at least about 25% of the external surface area of a majority of the particles is not sealed off by the binder and is available for adsorption.  Hutchison also fails to teach or suggest that the desiccant material is fluid-tight that a refrigerant fluid flowing about the desiccant material primarily flows along an outer surface of the desiccant or an opening extending therethrough that is free of bound discrete adsorbent particles. 
Stabler et al. (US Pub. 2015/0231576 A1), applied in the previous Office Action, is considered another closest prior art of record to the instant invention. Stabler discloses a solid article useful for the separation of components by adsorption comprising interactive particles (i.e. adsorbent particles) bound by a binder, wherein the binder adheres the interactive particles together at specific discrete points (i.e. point-bonding) to produce an organized, porous structure ([0006]-[0009]; [0012]; [0047]). Stabler further discloses that the interactive particles are in the size range of 0.1-3000 micrometers in diameter ([0039]).  However, Stabler fails to teach or suggest using the solid article in a vehicle air conditioning system in a fluid path through which a refrigerant fluid is configured to flow. Stabler also fails to teach or suggest that the solid article is fluid-tight that the refrigerant fluid flowing about the solid article primarily flows along an outer surface of the solid article or an opening extending therethrough that is free of bound discrete adsorbent particles. 
The Applicant’s argument (see Remarks dated 08/03/2021) that the modification of Hutchinson by substituting its adsorbent (desiccant) beads with the point-bound adsorbent particles of Stabler, as suggested in the previous Office Action (pg. 6-7), would not have been obvious is considered persuasive. The examiner agrees with Applicant that the use of Stabler adsorbent particles into the Hutchison’s receiver/drier (thereby significantly reducing the particle size of the adsorbent and the interstitial space within the adsorbent) would undesirably increase the pressure drop across the adsorbent material and the associated operating pressure of the vehicle air conditioning system (Remarks, pg. 6). Furthermore, Applicant convincingly points out that the combination of Hutchison and Stabler does not teach or suggest arranging a solid form adsorbent so that refrigerant fluid is primarily flowed about the solid form adsorbent via an outer surface of the solid form adsorbent or an opening extending therethrough that is free of bound discrete adsorbent particles, rather than through the interstitial spaces within the discrete adsorbent particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772